UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4164


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDGAR ANTONIO LOPEZ-CERDA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00307-REP-1)


Submitted:   September 16, 2010            Decided:   October 25, 2010


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Edward Riley, IV, RILEY & WELLS, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edgar Antonio Lopez-Cerda pled guilty, pursuant to a

written plea agreement, to one count of illegal reentry after

prior removal in violation of 8 U.S.C. § 1326(a)(1) (2006).                            The

district     court       calculated   Lopez-Cerda’s             advisory        Guidelines

range under the U.S. Sentencing Guidelines Manual (2009) at zero

to six months’ imprisonment and imposed a variance sentence of

12    months’    imprisonment.            Lopez-Cerda           timely     appeals     his

sentence,        challenging       the            procedural        and        substantive

reasonableness of the 12-month prison term. *

            We    review     the   district           court’s    sentence,        “whether

inside, just outside, or significantly outside the Guidelines

range,”     under    a     “deferential           abuse-of-discretion           standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                                 This review

entails    appellate       consideration           of   both    the     procedural     and

substantive      reasonableness          of       a     sentence.         Id.     at   51.

Lopez-Cerda       challenges       the        12-month         prison      sentence     as

procedurally and substantively unreasonable.                     We affirm.

            We first review a sentence for significant procedural

error, including failure to calculate, or improperly calculating

the   Guidelines     range,     treating          the    Guidelines       as    mandatory,

      *
       Although Lopez-Cerda has completed serving his term of
imprisonment, this appeal is not moot because Lopez-Cerda is
still subject to a one-year term of supervised release.



                                              2
failing    to    consider         the    factors    under      18   U.S.C.   §   3553(a)

(2006), selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.                            Id.     In

determining whether a sentence is substantively reasonable, we

“take into account the totality of the circumstances, including

the extent of any variance from the Guidelines range.”                            Id. at

51.    Although we presume on appeal that a sentence within a

properly-calculated Guidelines range is reasonable, see United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007), we may not

presume    that        a    sentence      outside       the    Guidelines      range     is

unreasonable, see United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).

            In reviewing a sentence outside the Guidelines range,

we may “consider the extent of the deviation, but must give due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                          Gall,

552 U.S. at 51.             “[A] major departure should be supported by a

more   significant          justification        than    a    minor   one[,]     [b]ut    a

district    court          need    not     justify      a     sentence   outside       the

Guidelines range with a finding of extraordinary circumstances.”

United States v. Evans, 526 F.3d 155, 161 (4th Cir.), cert.

denied,    129    S.       Ct.   476    (2008)   (internal      quotation      marks   and

citation omitted).               Even if we would have imposed a different



                                             3
sentence,      this   fact     alone    will      not    justify     vacatur     of   the

district court’s sentence.             Gall, 552 U.S. at 51.

            We     conclude      that        Lopez-Cerda’s          12-month    variant

sentence    is   reasonable.           The   district       court    heard     counsel’s

argument on the appropriate sentence, offered Lopez-Cerda the

opportunity for allocution, and thoroughly considered relevant

§    3553(a)      factors,       namely,          Lopez-Cerda’s         history       and

characteristics, the nature and circumstances of his offense,

and the need for the sentence to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment.      We find that the sentence was “selected pursuant to

a reasoned process in accordance with law,” and that the reasons

relied upon by the district court are plausible and justify the

sentence imposed.        See United States v. Pauley, 511 F.3d 468,

473-76 (4th Cir. 2007).

            We accordingly affirm the district court’s judgment.

We   dispense     with   oral    argument         because    the     facts   and   legal

contentions       are    adequately           presented        in     the      materials

before   the     court   and    argument         would   not   aid    the    decisional

process.

                                                                                AFFIRMED




                                             4